Exhibit 10.4

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted the following Restricted Shares of Common Stock of ARC
Document Solutions, Inc. (the “Company”) under the Company’s 2014 Stock
Incentive Plan (the “Plan”):

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [                    ] Vesting Schedule:    [The
Shares subject to this Award vest with respect to the first 1/3rd of the Shares
subject to this Award when you complete 12 months of continuous Service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, the
Shares subject to this Award vest with respect to an additional 1/3rd of the
Shares subject to this Award when you complete each additional 12 months of such
Service.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Shares are granted under and
governed by the term and conditions of the Plan and the Restricted Stock
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     ARC DOCUMENT SOLUTIONS, INC.

 

    By:   

 

    Title:   

 

 

ARC DOCUMENT SOLUTIONS, INC.

NOTICE OF RESTRICTED STOCK AWARD

- 1 -



--------------------------------------------------------------------------------

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment For Shares    No cash payment is required for the Shares you receive.
You are receiving the Shares in consideration for Services rendered by you.
Vesting    The Shares that you are receiving will vest in installments, as shown
in the Notice of Restricted Stock Award.    No additional Shares vest after your
Service as an Employee or a Consultant has terminated for any reason. Shares
Restricted    Unvested Shares will be considered “Restricted Shares.” Except to
the extent permitted by the Committee, you may not sell, transfer, assign,
pledge or otherwise dispose of Restricted Shares. Forfeiture    If your Service
terminates for any reason, then your Shares will be forfeited to the extent that
they have not vested before the termination date and do not vest as a result of
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons. Leaves Of Absence    For purposes of this Award, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Restricted Stock Award may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Restricted Stock Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Stock
Certificates    The certificates for the Restricted Shares have stamped on them
a special legend referring to the forfeiture restrictions. In addition to or in
lieu of imposing the legend, the Company may hold the certificates in escrow. As
your vested percentage increases, you may request (at reasonable intervals) that
the Company release to you a non-legended certificate for your vested Shares.

 

ARC DOCUMENT SOLUTIONS, INC.

NOTICE OF RESTRICTED STOCK AWARD

- 1 -



--------------------------------------------------------------------------------

Shareholder Rights    During the period of time between the date of grant and
the date the Restricted Shares become vested, you shall have all the rights of a
shareholder with respect to the Restricted Shares except for the right to
transfer the Restricted Shares, as set forth above. Accordingly, you shall have
the right to vote the Restricted Shares and to receive any cash dividends paid
with respect to the Restricted Shares. Withholding Taxes   

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or your Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the shares received under this Award,
including the award or vesting of such shares, the subsequent sale of shares
under this Award and the receipt of any dividends; and (2) do not commit to
structure the terms of the award to reduce or eliminate your liability for
Tax-Related Items.

 

No stock certificates will be released to you, unless you have paid or made
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account of obligations of the Company and/or your
Employer. In this regard, you authorize the Company and/or your Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your Employer. With
the Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding shares that otherwise would be delivered to you when
they vest having a Fair Market Value equal to the amount necessary to satisfy
the minimum statutory withholding amount, (b) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), or (c) any other arrangement approved by the Company. The
Fair Market Value of these Shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes. Finally, you shall pay to the Company or your Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of your participation in the Plan or your acquisition of
Shares that cannot be satisfied by the means previously described. The Company

 

ARC DOCUMENT SOLUTIONS, INC.

RESTRICTED STOCK AGREEMENT

- 2 -



--------------------------------------------------------------------------------

   may refuse to deliver the Shares if you fail to comply with your obligations
in connection with the Tax-Related Items as described in this section.
Restrictions On Resale    You agree not to sell any Shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Neither your Award
nor this Agreement gives you the right to be employed or retained by the Company
or a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company Shares, or an extraordinary dividend, or a merger or a
reorganization of the Company, the forfeiture provisions described above will
apply to all new, substitute or additional securities or other assets to which
you are entitled by reason of your ownership of the Shares. Successors and
Assigns    Except as otherwise provided in the Plan or this Agreement, every
term of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees and assigns. Notice    Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon the earliest of personal delivery, receipt or the third full day
following mailing with postage and fees prepaid, addressed to the other party
hereto at the address last known in the Company’s records or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of California (without regard to their
choice-of-law provisions). Miscellaneous    You understand and acknowledge that
(i) the Plan is entirely discretionary, (ii) the Company and your employer have
reserved the right to amend, suspend or terminate the Plan at any time,
(iii) the grant of your Award does not in any way create any contractual or
other right to receive additional grants of awards (or benefits in lieu of
awards) at any time or in any amount and (iv) all determinations

 

ARC DOCUMENT SOLUTIONS, INC.

RESTRICTED STOCK AGREEMENT

- 3 -



--------------------------------------------------------------------------------

  

with respect to any additional grants, including (without limitation) the times
when awards will be granted, the number of shares offered, the purchase price
and the vesting schedule, will be at the sole discretion of the Company.

 

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all awards or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf.

 

ARC DOCUMENT SOLUTIONS, INC.

RESTRICTED STOCK AGREEMENT

- 4 -



--------------------------------------------------------------------------------

   You may, at any time, view the Data, require any necessary modifications of
Data or withdraw the consents set forth in this subsection by contacting the
Human Resources Department of the Company in writing. The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

ARC DOCUMENT SOLUTIONS, INC.

RESTRICTED STOCK AGREEMENT

- 5 -